GUANGO CORREA, Defendant BelowA-ppellant,
v.
STATE OF DELAWARE, Plaintiff BelowA-ppellee.
No. 422, 2008
Supreme Court of Delaware.
Submitted: September 10, 2008.
Decided: November 24, 2008.
Corrected: November 26, 2008.
Before STEELE, Chief Justice, HOLLAND, and JACOBS, Justices.

ORDER
This 24th day of November 2008, upon consideration of the appellant's opening brief and the State's motion to affirm, it appears to the Court that:
(1) The appellant, Guango Correa, filed this appeal from the Superior Court's denial of his petition for a writ of habeas corpus. The State has filed a motion to affirm the judgment below on the ground that it is manifest on the face of Correa's opening brief that his appeal is without merit. We agree and affirm.
(2) The record reflects that Correa currently is incarcerated pursuant to a sentencing order of the Superior Court dated April 21, 2008, with an effective date of December 5, 2007. Correa filed his petition for a writ of habeas corpus arguing that the effective date of his sentence should be October 11, 2007 because he was entitled to 61 days of credit time. The Superior Court denied the writ. This appeal followed.
(3) After careful consideration of appellant's opening brief and the State's motion to affirm, we find it manifest that the judgment of the Superior Court should be affirmed. In Delaware, the writ of habeas corpus is very limited and only provides relief to obtain judicial review of the jurisdiction of the court ordering the prisoner's commitment.[1] In this case, the Superior Court's commitment of Correa is valid on its face, and Correa is being held pursuant to that valid commitment.[2] Thus, there is no basis for a writ of habeas corpus.
NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior Court is AFFIRMED.
NOTES
[1]  Hall v. Carr, 692 A.2d 888, 891 (Del. 1997).
[2]  10 Del. C. § 6902(1)